FILED
                                                                            MAR 26 2010
                             NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                      UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



 JOHNNY COVAL SMITH,                             No. 07-55837

               Petitioner - Appellant,           D.C. No. CV-06-05739-JSL

   v.
                                                 MEMORANDUM *
 KEN CLARK,

               Respondent - Appellee.



                     Appeal from the United States District Court
                         for the Central District of California
                      J. Spencer Letts, District Judge, Presiding

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
       California state prisoner Johnny Coval Smith appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

       Smith contends that the California Department of Corrections (“CDC”)

miscalculated his sentencing credits under California law, and thus violated the Ex

Post Facto Clause, the Sixth and Eighth Amendments, and the Fourteenth

Amendment right to equal protection. We agree with the district court that Smith

failed to raise a cognizable federal claim, and that he failed to show a deprivation

of a federally protected right. Smith failed to demonstrate that the CDC’s decision

not to apply sentencing credits to his life sentence was contrary to or an

unreasonable application of clearly established federal law, or that it was based on

an unreasonable determination of facts in light of the evidence before it. See 28

U.S.C. § 2254(d)(1); see also Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

       AFFIRMED.




AH/Research                                                                     07-55837